Title: From John Adams to John Jay, 2 September 1782
From: Adams, John
To: Jay, John




September 2. 1782

Dr Sir

I wrote you on the 10th. 13th. and 17th. of August, but have no Answer as yet to either Letter. All is well here, and will not only remain so but grow better and better.
Since it is from Bows and Smiles and Invitations to Dinner and Such kind of Indications that We are to collect the deep Politicks of Courts, I Suppose I may augur well for your Negotiations with Spain, because I have lately received a polite Invitation to Dine at the Hotel D’Espagne ici. The Spanish Minister however, has been very complaisant, ever Since my Reception here. But although he Sometime Since did me the Honour to dine with me he never has asked me to dine with him till now.
I presume you have Seen A Copy at least of Fitzherberts Commission. If not I will Send you one. I have also another Paper, of consequence to communicate to you, but I must intreat you, to keep wholly to yourself the Source from whence you derive this or any other Intelligence you may get from me.
You know very well the Terms upon which you and I have ever been. We have often differed in opinion upon Politicks and Supported our opinions with Ardour: but notwithstanding this I have ever had a full Confidence in your Honour and firm Attachment to the Cause of our Country. And there has never to my Knowledge been any Misunderstanding between us. I Sincerely hope there never will, and on my Part there will never be given any occasion for it. We may differ in opinion again, without diminishing Esteem or Affection. But there are Persons in the World who will use all the Arts of the Devil to breed Misunderstandings between Us. Let Us agree to be upon our Guard against them.

With great Regard, I have the Honour to be, &c

